DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annular facing surface defined by each height adjustment column” at the bottom of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein when the support mechanism is engaged, the implement is positioned vertically above each of the particular selectable operating heights of the implement” at the bottom of the claim.  It is unclear as to what the claim requires.  It appears from the figures that the implement 150 is positioned vertically below each of the selectable operating heights 173.  Accordingly, claim 15 will not be further examined on its merits until the 112 rejection has been addressed.  Claims 16-24 depend on claim 15 and are therefore rejected in the same manner as above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clement et al. (US 7,240,470 B2).
Regarding claim 1, Clement et al. discloses a grounds maintenance vehicle comprising: 
a vehicle frame (wheel bracket 17) defining a column opening (opening of wheel tube 21) having a first end and a second end; 
an implement (wheel 15, swivel frame 43) coupled to the vehicle frame; 
a height adjustment column (18) having a base and a distal end (see FIG.4 below), wherein the base is fixed to the implement and the height adjustment column extends through the column opening from the first end beyond the second end, wherein the height adjustment column defines a first locking structure (lowest hole 44) and a plurality of height setting locations (holes 44); and 

    PNG
    media_image1.png
    905
    1160
    media_image1.png
    Greyscale

a second locking structure (includes 19, 20) coupled to the vehicle frame, wherein the second locking structure is configured to releasably engage with the first locking structure (as shown in FIG.4 above; col.3, lines 52-61) such that the plurality of height setting locations are positioned beyond the second end of the column opening wherein the first locking structure and the second locking structure are positioned vertically between the first end of the column opening and the base of the height adjustment column (as shown in FIG.4 above).

Regarding claim 2, Clement et al. further discloses the grounds maintenance vehicle of claim 1, wherein the implement (see FIGS.1-3) comprises a cutting deck 

Regarding claim 3, Clement et al. further discloses the grounds maintenance vehicle of claim 2, wherein the implement further comprises a handle (unnumbered steering wheel in FIG.3) coupled (indirectly) to the housing.  

Regarding claim 4, Clement et al. the grounds maintenance vehicle of claim 1, further comprising a height selection tool (37) configured to be coupled to the height adjustment column, wherein the height selection tool is translatable to each of the plurality of height setting locations.  

Regarding claim 5, Clement et al. further discloses the grounds maintenance vehicle of claim 4, wherein the height selection tool (37) coupled to the height adjustment column has a combined width dimension that exceeds a corresponding width of the second end of the column opening (see FIG.4; length of pin is longer than the diameter of the hole of tube 21).  

Regarding claim 6, Clement et al. further discloses the grounds maintenance vehicle of claim 4, wherein the height setting locations comprise a series of pin openings (44) between the first locking structure and the distal end, and the height selection tool comprises a pin (37) configured to be received by any one pin opening of the series of pin openings.  



Regarding claim 9, Clement et al. further discloses the grounds maintenance vehicle of claim 1, wherein the second locking structure (19, 20) comprises a latch (19, 20) configured to selectively engage the height adjustment column.  

Regarding claim 10, Clement et al. further discloses the grounds maintenance vehicle of claim 9, further comprising a fixed collar (21) defined around the height adjustment column (18), wherein the first locking structure comprises a portion of an annular facing surface (interior surface of hole on tube 21 through which the pin 19 is inserted is considered annular (i.e. circular, round), as shown in FIG.4 and disclosed in col.3, lines 56-58) of the fixed collar and the second locking structure (19, 20) is defined by an oppositely-facing surface (exterior surface of pin 19) of the latch, wherein the first locking structure and the second locking structure releasably engage one another.  

Regarding claim 11, Clement et al. further discloses the grounds maintenance vehicle of claim 9, further comprising a spring (33) operatively disposed between the latch and the vehicle frame to bias the latch.  

Regarding claim 12, Clement et al. further discloses the grounds maintenance vehicle of claim 11, wherein the spring biases the latch towards the height adjustment column (col.3, lines 65-67).  

Regarding claim 14, Clement et al. further discloses the grounds maintenance vehicle of claim 1, the plurality of height setting locations (44) comprises a first height setting location and a last height setting location, where the last height setting location is positioned towards the distal end, and the first height setting location is positioned between the first locking structure and the last height setting location (see FIG.4 of Clement et al.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (‘470).
Regarding claim 13, Clement et al. discloses the grounds maintenance vehicle of claim 11, wherein the spring biases the latch towards, instead of away from, the height adjustment column.  Note that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts such that the spring biases the latch away from the column, so long as the result remains the same, wherein the pin (19) is configured to engage the tube (21) and column (18), as it has been held that rearranging parts of an invention involves only routine skill in the art and the predictable result is a more adaptable latch. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkner (‘170) in view of Clement et al. (‘470).
Regarding claim 25, Finkner discloses a mower comprising: 
a vehicle frame (104) defining a plurality of column openings (see FIG.1, unnumbered) each having a first end and a second end; 
wheels (109) coupled to the vehicle frame; 
a cutting deck (114) coupled to the vehicle frame, wherein the cutting deck comprises a cutting blade (para.[0023], “(not shown)”) and a housing (see FIGS.1-3) defining a cutting chamber, where the cutting blade is rotatably disposed in the cutting chamber; 
a plurality of height adjustment columns (202a-b; see FIGS.4-5) each having a base (with threaded portion 208 or 214) and a distal end (with holes 204) and each defining a series of pin openings (204) between the base and the distal end, wherein each base is fixed to the cutting deck and each height adjustment column slidably extends through a corresponding column opening of the plurality of column openings from the first end beyond the second end; 
a plurality of height selection tools (includes pins 206 and washers 207; see FIG.3) each associated with a particular height adjustment column of the plurality of height adjustment columns, wherein each height selection tool comprises an adjustment collar (207) slidably disposed on the associated height adjustment column, and a pin (206) configured to be removably received by any one of the series of pin openings of the associated height adjustment column, wherein each adjustment collar is configured to be positioned between the second end of the corresponding column opening and the pin (see FIG.2).
Finkner does not disclose a support mechanism.
Clement et al. discloses a similar height adjustment mechanism for a mower, wherein the height adjustment mechanism further comprises a support mechanism comprising a first locking structure defined (one of openings 44) by at least one height adjustment column of the plurality of height adjustment columns and a second locking structure (19-20) configured to releasably engage with the first locking structure such that the series of pin openings (44) are positioned outside of the corresponding column opening, beyond the second end of the column opening, wherein the first locking structure (44) is at least a portion of an annular facing surface defined by each height adjustment column (since the hole 44 is circular, the inner cylindrical surface of the hole is therefore considered “annular facing surface” which is part of the height adjustment column) and the second locking structure is defined by a manually engageable latch (20), wherein the latch is pivotable (via horizontal pin 45), wherein providing the support height mechanism allows the operator to set the cutting deck in two different positions and allows the operator to return to a previously set cutting height (col.3, lines 41-42; col.4, lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Finkner to include a support height adjustment mechanism as taught by Clement et al. in order to allow the cutting deck to have two different positions, allowing the operator to go from one cutting height to a previously set cutting height, thus providing a more easily adaptable mower with a more efficient cutting deck.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument on the bottom of page 8 to page 9 of the Remarks, that Clement does not teach the first and second locking structures being positioned vertically between the first end and the base, the Examiner respectfully disagrees.
As shown in the annotated Figure 4 of Clement below, Clement does position the locking structures, which includes hole 44 through which pin 19 is inserted and pin 19, between the first end and the base.  It is noted that Applicant does not specify which end of the column opening is the first end and which is the second end.  Also, Applicant does not specify the direction “beyond the second end of the column opening” in which the height setting locations are positioned.  In FIG.4 of Clement, the height setting locations or holes 44 in the height adjustment column 18 are positioned beyond the second end in the direction of the first end of the column opening.

    PNG
    media_image1.png
    905
    1160
    media_image1.png
    Greyscale

On the bottom of page 9, Applicant argues that Clement does not appear to teach a cutting deck as required in claim 2 and thus does not teach claim 1, since claim 1 specifies the height adjustment column “is fixed to the implement”..
The Examiner respectfully disagrees. Since claim 2 recites that “the implement comprises a cutting deck….”, the transitional phrase “comprising” is “inclusive or open ended and does not exclude additional, unrecited elements” (see MPEP 2111.03(I)) of the implement to which the height adjustment column is fixed to.  Claim 2 does not specifically state that the height adjustment column is fixed to the cutting deck or the housing of the cutting deck of the implement.  Instead, the height adjustment column is simply fixed to the implement.  Since the implement “comprises” a cutting deck, the implement could also comprise unrecited elements to which the height adjustment column is fixed to, which, in the Clements invention, is the gauge wheel 15 (and 16), as shown in FIGS.1-3.  Furthermore, Figures 1-3 of Clement clearly shows the cutting deck or mower deck 10 is fixed indirectly to the gauge wheel shaft 18 by way of the bracket 17 (i.e. “vehicle frame”).  
Accordingly, claims 1-6 and 8-25 remain rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/         Examiner, Art Unit 3671